DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the joint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fender (8,225,577).
Fender discloses a pool comprising: a floor; one or more sidewalls connected to the floor; a surface (of a step) extending from at least one of the sidewalls; and a peripheral wall (vertical wall of the step) extending from the surface to the floor, wherein the floor, sidewalls, peripheral wall and surface are integrally formed.
	Regarding claim 2, a joint between at least the walls and sidewalls are reinforced with a chamfered or angled portion.
Regarding claim 3, the surface (the step) extends substantially perpendicularly from the sidewall and the peripheral wall extends substantially perpendicularly from the surface.
Regarding claim 4, the surface (the step) is substantially horizontal and the peripheral wall is substantially vertical.
Regarding claim 5, the surface is in the form of a seat, bench, or step.
Regarding claim 6, the pool is formed from a cementitious material (col. 2, line 8+).
	Regarding claim 7, one or more reinforcing elements (rebar) are located within one or more of: the floor, sidewalls, peripheral wall and surface (col. 1, lines 55+)
	Regarding claim 8, the reinforcing elements comprise reinforcing rods arranged in a mesh configuration to form a reinforcement cage (Figs. 2 and 3).  

Regarding claim 12, a second surface is attached or connected to one or more of the sidewalls, the second surface extending substantially perpendicularly from the one or more sidewalls to form a seat, bench, or step.
Regarding claim 13, one or more of the sidewalls includes a cut-out section configured to receive a skimmer box (Fig. 1).
Regarding claim 14, the pool has an internal surface and an external surface, wherein a swimming hollow is defined by the internal surface and a cavity defined by the external surface is formed adjacent the peripheral wall and the surface.
Claims 1-6, 12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lea (5,678,256).
Lea discloses a pool comprising: a floor 28; one or more sidewalls 20, 22 connected to the floor 28; a surface 50 extending from at least one of the sidewalls 18, 20; and a peripheral wall 56 extending from the surface 50 to the floor 28, wherein the floor 28, sidewalls 18, 20, 22, peripheral wall 56 and surface are integrally formed.
	Regarding claim 2, a joint 33 between at least the walls and sidewalls are reinforced with a chamfered or angled portion.
Regarding claim 3, the surface 50 extends substantially perpendicularly from the sidewall and the peripheral wall extends substantially perpendicularly from the surface.
Regarding claim 4, the surface 50 is substantially horizontal and the peripheral wall is substantially vertical.
Regarding claim 5, the 50 surface is in the form of a seat, bench, or step.

	Regarding claim 12, a second surface 42 is attached or connected to one or more of the sidewalls, the second surface 42 extending substantially perpendicularly from the one or more sidewalls to form a seat, bench, or step.
Regarding claim 13, one or more of the sidewalls includes a cut-out section (Fig. 1 and 3).
Regarding claim 14, the pool has an internal surface and an external surface, wherein a swimming hollow is defined by the internal surface and a cavity defined by the external surface is formed adjacent the peripheral wall and the surface.
Regarding claims 17, the method of forming a pool would be performed during the manufacturing of Lea pool by molding process.
Regarding claim 19, the method of installing pool would be performed during the installation of Lea pool on a site.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fender (8,225,577).

	Regarding claim 16, the floor, sidewalls, surface, and peripheral wall have substantially the same thickness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (5,678,256) in view of Teschner (3,832,814)
Lea does not teach one or more reinforcing elements are located within one or more of: the floor, sidewalls, peripheral wall and surface. Attention is directed to Teschner which teaches rebar 12 are located within one or more of: the floor, sidewalls, peripheral wall and surface and being held together by twist ties. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to imbed reinforcing elements into Lea pool in view of Teschner for enhancing structural integrity of the pool.
	Regarding claim 8, the reinforcing elements of Teschner comprise reinforcing rods arranged in a mesh configuration to form a reinforcement cage (Figs. 3 and 4).  
Regarding claim 9, Teschner teaches one or more attachment points located within at least one of the floor, sidewalls and peripheral wall (Figs. 3-4).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (5,678,256).
Lea does not expressly disclose the thickness of the floor, sidewalls and the peripheral between 80mm and 120mm as required by the claim. It would have been obvious to one having ordinary skill in the art to modify the pool of Lea by making the thickness of the floor, sidewalls and peripheral wall between 80 mm and 120 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (5,678,256) in view of Boyack (4,409,772).
 	Lea does not specifically disclose the step of finishing the internal surface of the plunge pool comprises treating the surface with a thermo- polymer. Attention is directed to Boyack which teaches a pool treated with a water proof layer coated with a polyester resin 26 (considered as a thermos-polymer). Therefore, it would have been obvious to one of skill in the art to treat Lea pool inner surface with a waterproof layer as taught by Boyack to prevent water sipping or leaking.
Allowable Subject Matter
Claims 10, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell, Mattingly and Sullivan teach a pool comprising steps. Romano discloses a prefabricated pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN D LE/Primary Examiner, Art Unit 3754